 Anchorage        012625
                                                                   4'-104'0
                                                                  (October 1948)




                                 tEbt Wnittb ~tates of ~mtrita,
                                     U::o all to tubom tbt.Ut prt.Urnt.u .uball comt, Orttting:


      1IHBRBAI. a Certificate ot the Diatriot Land Ottice at Anchorage, Alaalca.
 1a mw depoai ted in the Bureau  ot Land Management. whereby it appear• that
 purauaa.t to the Act ot Congreaa ot lfay 20. 1862. •To Secure Ho. .ateada to Actual
 Settler• on • he PUblio Domain.• and the acta auppl ...ntal thereto. the claia ot
 Tboaaa w. Speratad baa been eatabli ahed and duly oons'Ullllated. in conf'orai ty to law
 for the follo•ing daaoribed land1

                                        Seward Meridian. Alaaka.

                                   T. 12 N., R. aw.
                                       Sec. 29. ~llWi;
                                       Sec. ao. SE;rii,.

     Tb•.,..,_ deacribed contaiu 120 acrea, according to the Otticial                                                     Plat ot the
 Sw,ey ot the aaid Land. on tile in the Bureau ot Land Management:

        SM nmw TE, T··.at there ia. theref'ore. granted b7 the UTITED STABS unto the
  aaid claiaant the tract of' Land abo..-e described; TO HAVE AIID TO HOLD the aaid
 tract of Land, with the appurtenances thereof, unto the aaid claiaant and to the
 heira and aaaigna ot the aaid claiaant f'ore-.er; aubjeot to any ..-eated and accrued
 water rir;hta tor aininf·, agricultural, manufao'turing or other purpoaaa and right.a
  to ditchea and reaar,oira uaed in connection with auoh .ater righta, aa may be
  recognised and aokDOll'ledgad by the local cuatoaa, lawa. and deciaiona of courta;
  and there ia raaerntd froa the l&Dda hereby granted a right of -y thereon for
  di tchea or canall oonatruoted by the authority of the United Statea. And there ia,
  alao, raaer?ed to the United State• a right ~r way tor t·e oonatruotion ot rail-
 road•. telegraph and telephone linea in accordance with the Act ot lfarch 12, 1914
,~8 Stat. aos). Excepting and resarrln,·. howe..-er, to the United state• a right of
 way tor the oonatruction ot railroad•, telegraph and telephone linea in acoorclaDee
 with the Aot of llarob 12, 191' (as Stat. aos). Bxoepting and reaarnng. howe-.er.
 to the United stataa, purauant to the prO?laiona of the Act of Auguat 1, 1946
  (60 Stat. 155) all uranium. thoriua or any other material which ia or mar be de-
 terained to be peculiarly eaaential to ~he production of' tiaaionable material•.
 whether or mt of co-roial Talue, together with the right of the UDited statea
 through ita authorised agenta or repreaantatiTea at any time to enter upon the
  land and proapect for. mine, and r-ow the aame. And there ia reaer..-ed trom
 the landa hereby granted, a right of •ay thereon tor roada, roadways, highways,
 tramwa1a. trai<i.a. bridge•. and appurtenant atruoturea constructed or to be con-
  atructed by or under authority of the United Statea or ot any State created out
 of the Territory o£ Alaaka, in acoordanoe with the Act ot July 24, 1947 {61 Stat. ,418)

                                         IN TESTIMONY WHEREOF, the undersigned authorized officer of the Bureau of

                                               Land Management, in accordance with the proviaiom of the Act of June 17,

                                               1948 (62 Stat., 476), has, in the name of the United States, cauaed theae lettera
                      [SEAL)
                                               to be made Patent, and the Seal of the Bureau to be hereunto afli:red.

                                                 GIVEN under my hand, in the District of Columbia, the                                PIFT1B1ft'B

                                               day of       PBBRUART                                   in the year of our Lord one thousand nine

                                               hundred and       FIPTY                                           and of the Independence of the

                                               United State• the one hundred and                   SBUJJTT-P'OURTH.

                                                                                   For    t!>e Director, Bureau of Land Management.

                  1 J,>.sa20
  Patent No. ----·-·----------
                                                                                                 ~l~
                                                                             By --------·····--·-··--·----····-···----·-·-··-----···--·--------
                                                                                                                     CAI,/, Pat,nt, S«tlon.
                                                    U. I, eoYDNllhT NIIITIH OfflC.E      lG-1:1679-1




                                                                                                            Exhibit A, p. 1 of 1
